DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 14-19, 23, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kalhan et al (US 2016/0374105, hereinafter Kalhan), in view of Narasimha et al (US 2015/0055567, hereinafter Narasimha), in view of Chae et al (US 2021/0289473, hereinafter Chae), in view of Sharma et al (US 2021/0204261, hereinafter Sharma) and in view of Khoryaev et al (US 2020/0275458, hereinafter Khoryaev).

Regarding claim 1, Kalhan discloses a method for wireless communication implemented by a user equipment (UE), the method comprising: receiving, from a network entity, an indication that the UE belongs to at least one group of UEs for group-level resource allocation (base station can broadcast the group ID associated with the assigned resources for the D2D group, Para [0029]); receiving, from the network entity, an allocation of resources comprising a pool of resources assigned to the at least one group of UEs (base station allocates resources to the D2D group, Para [0026] and broadcasts the assigned resources to the group of UEs, Para [0029]); and reserving a subset of resources of the pool of resources for communication to at least one other UE (UE selects resources from the assigned resources of the D2D group (i.e. a subset of resources), Para [0030]/Fig. 2 by listening and then transmits to another UE, Para [0041]);		Kalhan is not explicit that the UE receives, from the base station, an indication that assigns a UE to a group of UEs.  Narasimha discloses the base station assigns the mobile stations to a D2D group, Para [0044] and uses a group-RNTI to address the D2D group, Para [0035].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Narasimha in the system of Kalhan in order to decrease signaling overhead for D2D communication;										and does not disclose receiving the resource allocation according to a semi-persistent scheduling period, the semi-persistent scheduling period based at least in part on the group-level resource allocation.  Chae discloses UEs are allocated resources in a resource pool, Para [0092], a semi-persistent resource allocation period for those resources, Para [0099], the length of the resource area is aligned with the semi-persistent resource allocation period, Para [0106].  Sharma discloses the UE can send assistance information to the BS about traffic conditions and indicate the current configured SPS period is not optimal, Para [0096], where the BS will reconfigure the SPS and many UEs needing to send information to the BS would increase signaling overhead, making it more desirable to use a long SPS period, Para [0070], further a longer SPS period can allow for many UEs in the group to contend for resources in the pool.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Chae and Sharma in the system of Kalhan in view with Narasimha in order to reduce signaling overhead, prevent excessive resource selection and use optimal SPS configuration;											and does not disclose the first pool of resources comprising first resources for a first traffic type and second resources for a second traffic type for the group of UEs, the second traffic type being different from the first traffic type and the subset of resources selected from the first resources or the second resources based at least in part on a traffic type of the communication.  Khoryaev discloses a eNB can allocate one or more resource pools, Para [0096] where one resource pool can be allocated for high latency traffic and another resource pool can be allocated for low latency traffic, Para [0125] and it is obvious to one of ordinary skill that the UE will select resources accordingly.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Khoryaev in the system of Kalhan in view with Narasimha, Chae and Sharma in order to improve communications by allocating separate resources for higher priority traffic requiring lower latency.  							
Regarding claims 2 and 19, Kalhan discloses the method/apparatus of claim 1/18, wherein the reserving the subset of resources of the pool of resources for communication comprises: performing a sensing procedure to reserve the subset of resources of the pool of resources for communication (UE selects resources by performing carrier sensing such as listen before transmit, Para [0041]). 
Regarding claim 3, Kalhan discloses the method of claim 2, wherein the sensing procedure comprises a listen-before-talk (LBT) procedure (UE selects resources by performing carrier sensing such as listen before transmit, Para [0041]).
Regarding claims 7 and 23, Kalhan discloses the method/apparatus of claim 1/18, wherein the indication that the UE belongs to the at least one group of UEs comprises a radio resource control reconfiguration (RRCReconfiguration) message comprising a group index indicating that the UE belongs to the at least one group of UEs (the communication resource allocation to the group can be sent using an RRC Connection Reconfiguration message, Para [0029]). 
Regarding claims 14 and 29, Kalhan discloses the method/apparatus of claim 1/18, further comprising: transmitting, to the base station, a request for resources for the UE or a plurality of UEs in the at least one group of UEs, wherein the receiving the allocation of resources is based at least in part on the request for resources (D2D group sends a request for resources for the D2D group, Para [0026]). 
Regarding claim 15, Kalhan discloses the method of claim 14, wherein the request for resources comprises a request for normal resources, a request for ultra-reliable low-latency communication (URRLC) resources, or a combination thereof (a request for normal resources is the default). 
Regarding claim 16, Kalhan discloses the method of claim 1, further comprising: transmitting, to the at least one other UE, a signal in the reserved subset of resources of the pool of resources for communication (UE selects resources from the assigned resources of the D2D group (i.e. a subset of resources), Para [0030]/Fig. 2, then transmits to another UE, Para [0041], reserved D2D resources, Para [0026]).
Regarding claim 17, Kalhan discloses an apparatus for wireless communication implemented by a user equipment (UE, Para [0016]), the apparatus comprising: means for receiving, from a base station, an indication that the UE belongs to at least one group of UEs for group-level resource allocation (base station can broadcast the group ID associated with the assigned resources for the D2D group, Para [0029]); means for receiving, from the base station, an allocation of resources comprising a pool of resources assigned to the at least one group of UEs (base station allocates resources to the D2D group, Para [0026] and broadcasts the assigned resources to the group of UEs, Para [0029]); and means for reserving a subset of resources of the pool of resources for communication to at least one other UE (UE selects resources from the assigned resources of the D2D group (i.e. a subset of resources), Para [0030]/Fig. 2 by listening and then transmits to another UE, Para [0041]); for the base station to perform per application resource management (intended use and function of the BS and not the UE); Kalhan is not explicit that the UE receives, from the base station, an indication that assigns a UE to a group of UEs.  Narasimha discloses the base station assigns the mobile stations to a D2D group, Para [0044] and uses a group-RNTI to address the D2D group, Para [0035]; and does not disclose receiving the resource allocation according to a semi-persistent scheduling period, the semi-persistent scheduling period based at least in part on the group-level resource allocation.  Chae discloses UEs are allocated resources in a resource pool, Para [0092], a semi-persistent resource allocation period for those resources, Para [0099], the length of the resource area is aligned with the semi-persistent resource allocation period, Para [0106].  Sharma discloses the UE can send assistance information to the BS about traffic conditions and indicate the current configured SPS period is not optimal, Para [0096], where the BS will reconfigure the SPS and many UEs needing to send information to the BS would increase signaling overhead, making it more desirable to use a long SPS period, Para [0070]; and does not disclose the first pool of resources comprising first resources for a first traffic type and second resources for a second traffic type for the group of UEs, the second traffic type being different from the first traffic type and the subset of resources selected from the first resources or the second resources based at least in part on a traffic type of the communication.  Khoryaev discloses a eNB can allocate one or more resource pools, Para [0096] where one resource pool can be allocated for high latency traffic and another resource pool can be allocated for low latency traffic, Para [0125] and it is obvious to one of ordinary skill that the UE will select resources accordingly.  
Regarding claim 18, Kalhan discloses an apparatus for wireless communication implemented by a user equipment (UE, Para [0016]), the apparatus comprising: a processor; memory coupled with the processor (processor and memory, inherent); and instructions stored in the memory and executable by the processor to cause the apparatus to: receive, from a base station, an indication that the UE belongs to at least one group of UEs for group-level resource allocation (base station can broadcast the group ID associated with the assigned resources for the D2D group, Para [0029]); receive, from the base station, an allocation of resources comprising a pool of resources assigned to the at least one group of UEs (base station allocates resources to the D2D group, Para [0026] and broadcasts the assigned resources to the group of UEs, Para [0029]); and reserve a subset of resources of the pool of resources for communication to at least one other UE (UE selects resources from the assigned resources of the D2D group (i.e. a subset of resources), Para [0030]/Fig. 2 by listening and then transmits to another UE, Para [0041]); for the base station to perform per application resource management (intended use and function of the BS and not the UE); Kalhan is not explicit that the UE receives, from the base station, an indication that assigns a UE to a group of UEs.  Narasimha discloses the base station assigns the mobile stations to a D2D group, Para [0044] and uses a group-RNTI to address the D2D group, Para [0035]; and does not disclose receiving the resource allocation according to a semi-persistent scheduling period, the semi-persistent scheduling period based at least in part on the group-level resource allocation.  Chae discloses UEs are allocated resources in a resource pool, Para [0092], a semi-persistent resource allocation period for those resources, Para [0099], the length of the resource area is aligned with the semi-persistent resource allocation period, Para [0106].  Sharma discloses the UE can send assistance information to the BS about traffic conditions and indicate the current configured SPS period is not optimal, Para [0096], where the BS will reconfigure the SPS and many UEs needing to send information to the BS would increase signaling overhead, making it more desirable to use a long SPS period, Para [0070]; and does not disclose the first pool of resources comprising first resources for a first traffic type and second resources for a second traffic type for the group of UEs, the second traffic type being different from the first traffic type and the subset of resources selected from the first resources or the second resources based at least in part on a traffic type of the communication.  Khoryaev discloses a eNB can allocate one or more resource pools, Para [0096] where one resource pool can be allocated for high latency traffic and another resource pool can be allocated for low latency traffic, Para [0125] and it is obvious to one of ordinary skill that the UE will select resources accordingly.  
Regarding claim 30, Kalhan discloses a non-transitory processor-readable storage medium having stored thereon processor-executable instructions for wireless communication implemented by a user equipment (UE), the instructions configured to cause a processor of an apparatus to: receive, from a base station, an indication that the UE belongs to at least one group of UEs for group-level resource allocation (base station can broadcast the group ID associated with the assigned resources for the D2D group, Para [0029]); receive, from the base station, an allocation of resources comprising a pool of resources assigned to the at least one group of UEs (base station allocates resources to the D2D group, Para [0026] and broadcasts the assigned resources to the group of UEs, Para [0029]); and reserve a subset of resources of the pool of resources for communication to at least one other UE (UE selects resources from the assigned resources of the D2D group (i.e. a subset of resources), Para [0030]/Fig. 2 by listening and then transmits to another UE, Para [0041]); for the base station to perform per application resource management (intended use and function of the BS and not the UE); Kalhan is not explicit that the UE receives, from the base station, an indication that assigns a UE to a group of UEs.  Narasimha discloses the base station assigns the mobile stations to a D2D group, Para [0044] and uses a group-RNTI to address the D2D group, Para [0035]; and does not disclose receiving the resource allocation according to a semi-persistent scheduling period, the semi-persistent scheduling period based at least in part on the group-level resource allocation.  Chae discloses UEs are allocated resources in a resource pool, Para [0092], a semi-persistent resource allocation period for those resources, Para [0099], the length of the resource area is aligned with the semi-persistent resource allocation period, Para [0106].  Sharma discloses the UE can send assistance information to the BS about traffic conditions and indicate the current configured SPS period is not optimal, Para [0096], where the BS will reconfigure the SPS and many UEs needing to send information to the BS would increase signaling overhead, making it more desirable to use a long SPS period, Para [0070]; and does not disclose the first pool of resources comprising first resources for a first traffic type and second resources for a second traffic type for the group of UEs, the second traffic type being different from the first traffic type and the subset of resources selected from the first resources or the second resources based at least in part on a traffic type of the communication.  Khoryaev discloses a eNB can allocate one or more resource pools, Para [0096] where one resource pool can be allocated for high latency traffic and another resource pool can be allocated for low latency traffic, Para [0125], a computer readable medium, Para [0050] and it is obvious to one of ordinary skill that the UE will select resources accordingly.    

Claims 4, 8, 9, 20, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kalhan, in view of Narasimha, in view of Chae, in view of Sharma, in view of Khoryaev and in view of He et al (US 2014/0003262, hereinafter He).

Regarding claims 4 and 20, Kalhan discloses the method/apparatus of claim 1/18, but not wherein the receiving the allocation of resources comprises: receiving a segment of a total set of resources according to a location of the at least one group of UEs and a zone that the at least one group of UEs is within, wherein the segment of the total set of resources is reused in at least one other zone.  He discloses the group D-RNTI is assigned to UEs that are close to each other based on location information, Para [0085] and frequency reuse is well known in the art, therefore UEs close together in a sector of a BS are allocated one set of resources for D2D communication.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by He in the system of Kalhan in view of Narasimha, Che, Sharma and Khoryaev in order to improve device discovery using D2D SRS, where D2D communications can be used to offload traffic of a cellular network.
Regarding claims 8 and 24, Kalhan discloses the method/apparatus of claim 1/18, but not wherein the indication that the UE belongs to the at least one group of UEs comprises downlink control information (DCI) comprising a group index indicating that the UE belongs to the at least one group of UEs.  He discloses UEs can be allocated a group index to identify UEs in the same D2D group, Para [0077] and this can be indicated in the DCI, Para [0114]. 
Regarding claims 9 and 25, Kalhan discloses the method/apparatus of claim 1/18, but not fully further comprising: receiving a group radio network temporary identifier (RNTI); and determining that the pool of resources is assigned to the at least one group of UEs based at least in part on the group RNTI.  He discloses a group specific D-RNTI, Para [0114] and Kalhan discloses a group of UEs are assigned resource set.

Claims 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kalhan, in view of Narasimha, in view of Chae, in view of Sharma, in view of Khoryaev and in view of Ou et al (US 2015/0289127, hereinafter Ou).

Regarding claims 5 and 21, Kalhan discloses the method/apparatus of claim 1/18, but not wherein the receiving the allocation of resources comprises: transmitting a report indicating a location of the UE; and receiving, in response to the report, one or more sidelink grants assigned by the base station to the at least one group of UEs for spatial sharing of the one or more sidelink grants.  Ou discloses the UE can report location information and D2D resources can be selected based on that location information, Para [0101].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Ou in the system of Kalhan in view of Narasimha, Chae, Sharma and Khoryaev in order for the network to more efficiently determine if D2D communication is suitable for UEs and properly allocate resources for D2D communication.

Claims 6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kalhan, in view of Narasimha, in view of Chae, in view of Sharma, in view of Khoryaev and in view of Viorel et al (US 2017/0332353, hereinafter, Viorel).

Regarding claims 6 and 22, Kalhan discloses the method/apparatus of claim 1/18, but not wherein the reserving the subset of resources of the pool of resources for communication comprises: sensing energy in a shared radio frequency spectrum; ranking the energy from a highest amount to a lowest amount for a plurality of portions of the shared radio frequency spectrum; and selecting a portion of the shared radio frequency spectrum with the lowest amount of energy based at least in part on the ranking.  Viorel discloses measuring RF energy for all channels in a band, calculate the least occupied channel corresponding to the lowest RF energy measurement, Para [0047] and selecting the channel that has the lowest measured energy, Para [0043].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Viorel in the system of Kalhan in view with Narasimha, Chae, Sharma and Khoryaev in order to improve utilization and sharing of the spectrum.

Claims 10 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kalhan, in view of Narasimha, in view of Chae, in view of Sharma, in view of Khoryaev and in view of Ahmad et al (US 2016/0227385, hereinafter Ahmad).

Regarding claims 10 and 26, Kalhan discloses the method/apparatus of claim 1/18, but not explicitly further comprising: reporting congestion for at least one application class.  Ahmad discloses the group ID is mapped to a group application layer ID, Para [0125], thereby reporting congestion for the group means reporting congestion for the group application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Ahmad in the system of Kalhan in view with Narasimha, Chae, Sharma and Khoryaev in order to contact the appropriate group application server and allow flexible modes of operation for users by using group communication service.

Claims 11-13, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kalhan, in view of Narasimha, in view of Chae, in view of Sharma, in view of Khoryaev and in view of Parron et al (US 2019/0394786, hereinafter Parron).

Regarding claims 11 and 27, Kalhan discloses the method/apparatus of claim 1/18, further comprising: determining that the base station supports a hybrid mode of cellular vehicle-to-everything (C-V2X) operation, wherein the receiving the indication that the UE belongs to the at least one group of UEs is based at least in part on the base station supporting the hybrid mode of C-V2X operation.  Parron discloses the network may want to operate certain V2X services in mode 3 and may offload other services to mode 4, Para [0169] and the gNB can allocate resource pool for combination of mode 3 and mode 4 V2V side-link transmissions, Para [0084].  Further Kalhan discloses the “hybrid” allocation without using the term, meaning the BS allocates a pool of resources to a UE group and each UE in the group has to perform LBR before selecting resources within that pool.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Parron in the system of Kalhan, in view of Narasimha, Chae, Sharma and Khoryaev in order to enable side-link communication for V2V and target high reliability of reception in these scenarios.  
Regarding claims 12 and 28, Kalhan discloses the method/apparatus of claim 11/27, but not further comprising: switching from the hybrid mode of C-V2X operation to a network scheduled resource allocation mode of C-V2X operation; and receiving, from the base station, a UE-specific allocation of resources for the UE.  Parron discloses the gNB configuring mode 3 and mode 4 switching conditions which can include a QoS requirement, Para [0183] and mode 3 is mode where the gNB controls resource allocation, Para [0122] and resource allocation for individual UEs is well known in the art. 
Regarding claim 13, Kalhan discloses the method of claim 11, but not further comprising: switching from the hybrid mode of C-V2X operation to a UE autonomous resource selection mode of C-V2X operation if a quality of service level exceeds a threshold.  Parron discloses the gNB configuring mode 3 and mode 4 switching conditions which can include a QoS requirement, Para [0183] and mode 4 is the autonomous resource allocation by the UE, Para [0122].

Response to Arguments
Applicant's arguments filed 6/20/2022 have been fully considered but they are not persuasive.  The Applicant amends the limitations in the claims and argues the references do not disclose the amended limitations.  Applicant argues the references do not disclose the first pool of resources comprise first and second resources for first and second traffic types, where the traffic types are different.  The arguments are moot as a new reference is being used in the current office action to disclose this new limitation.  					
				  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461